          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   NORTHERN DIVISION

AMELIA MASK, on
Behalf of E.K.M., a minor                                 PLAINTIFF

v.                      No. 1:18-cv-38-DPM

NANCY A. BERRYHILL,
Acting Commissioner, Social
Security Administration                                  DEFENDANT

                            JUDGMENT
     Mask's complaint is dismissed with prejudice.



                                                     v
                                    D.P. Marshall Jr.
                                    United States District Judge
